Peed, J.,
delivered the opinion ■ of the court.
This case was brought in the court of a justice of the. peace. Judgment for. fifty dollars was rendered by the circuit court. Section 86, the Code of 1906, provides that appeals may be taken to this court from the judgment of the circuit court in cases originating in the court of a justice of the peace “where the amount in controversy exceeds the sum of fifty dollars.” The judgment appealed from shows the amount in controversy. In this case it is less than the jurisdictional amount prescribed by statute. Ward v. Scott, 57 Miss. 826; Wimbush v. Chinault, 58 Miss. 234; Lecke County v. Carr, 100 Miss. 91, 56 So. 345.

Appeal dismissed.